NUMBER 13-15-00586-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE CARL H. SCALISE


                      On Petition for Writ of Mandamus
                 and Request for Emergency Temporary Relief.


                                         ORDER

                  Before Justices Garza, Perkes, and Longoria
                               Per Curiam Order

       Relator, Carl H. Scalise, filed a petition for writ of mandamus and motion for

emergency relief in the above cause on December 9, 2015.             Through this original

proceeding, relator seeks to vacate the trial court’s order compelling relator to appear for

an oral deposition. Through his motion for emergency relief, relator seeks to stay the trial

court’s order during the pendency of the mandamus proceeding.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

hereby GRANTED, and the trial court’s order compelling relator to appear at an oral

                                                1
deposition is ordered STAYED pending further order of this Court, or until the case is

finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Rebecca Scalise, or any others

whose interest would be directly affected by the relief sought, file a response to the motion

for emergency relief and a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                           PER CURIAM

Order delivered and filed
this 9th day of December, 2015.




                                                   2